Abatement Order filed February 12, 2019




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00943-CR
                                  ____________

                       BRANDIN M. GLISPY, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1557607

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel, Brian M. Middleton.
Appellant’s brief was due February 8, 2019. Since Middleton’s appointment he was
elected to serve as the Fort Bend County District Attorney. Therefore, appellant is
not currently represented by counsel.

      Accordingly, the case is abated and remanded to the trial court with
instructions to permit Brian M. Middleton’s withdrawal and appoint new counsel.
The trial court is directed to have a supplemental clerk’s record containing that
appointment filed with the clerk of this court on or before March 12, 2019.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                               PER CURIAM